DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-4 are allowed.
Claims 5-12 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: claims 1-4 are allowed. Applicants claim a system, comprising: one or more processors; and non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: receiving, from a voice interface device, first audio data representing a first user utterance from a first user; determining, from the first audio data, that the first user utterance indicates a first request to associate first account data with the voice interface device, the voice interface device associated with second account data of a second user; causing the voice interface device to output audio requesting an identifier of a first user device associated with a 
The closest prior art of record of Ramakrishnan et al., while teaching  a voice interface operable to display a first representation for a first application at a first location on the touchscreen display and a second representation for a second application. In some embodiments, the device detects a contact on a touchscreen display at the first location. In some embodiments, the device detects a gesture on the touchscreen display and links the first application with the second application. In some embodiments the device links the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5 and 13 are rejected under 35 U.S.C. 102(a1) as being anticipated by Ramakrishnan et al., (US 2016/0132205 A1).
.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Biswas et al., (US 2020/00382513 A1) teach a system for sharing a voice profile includes a processor configured to receive a request to share a first voice profile corresponding to a first user account associated with a first device, with a second device associated with a second user account, the second device being voice-enabled, the first voice profile being stored on a first data store associated with the first user account. The processor is further configured to update a second data store associated with the second user account to include a reference to the first 
Teng et al., (US 11070644 B1) teach techniques for improving profile switching and/or account switching using resource grouped architecture. For example, a system may group multiple applications and/or features together and associate them with a container that includes a set of resources shared between the features. Thus, all of the applications/features in a container may use the same set of resources, which enables the system to update the resources for multiple features at a time. In addition, the system may maintain multiple containers simultaneously, enabling the system to perform profile/account switching by moving an individual application/feature from a first container to a second container. Thus, this resource grouped architecture simplifies profile/account switching and enables additional functionality for care givers. For example, the system may associate some applications/features with a care giver profile/account and other applications/features with a care recipient profile/account, enabling the care giver to control both accounts without signing out.
Sathyanarayana Rao et al., (US 100841756 B1) teach techniques related to managing data communications between devices are described. In an example, a computer system receives, from a first device, a request to transfer a communications session with the first device and a second device. The computer system determines contextual data associated with the communications session. Using at least the contextual data, the computer system determines the communications session is permitted to be transferred from the first device to a third device based. The computer system causes a transferred communications session to be established with the third device and the second device.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601.  The examiner can normally be reached on 7-5 Monday thru Thursday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        



vbc
8/12/2021